       Case 1:17-cv-05885-GHW Document 140 Filed 08/28/20 Page 1 of 12
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 8/28/2020
 ENG BOCK CHIA, RUI GUI WU, YUE MING LIN,
 GRACE WU, CINDY LIN, XIN QIANG YU, GUI                 Docket No.: 17-CV-5885-GHW
 XIANG DONG, CHIN KOK HING, WAI HO NG,
 JIANWEI XU, and WONG KAM FOONG,

                                            Plaintiffs, JUDGMENT
                      - against -

 520 ASIAN RESTAURANT CORP. d/b/a CHEF YU,
 5127 RESTAURANT CORP. d/b/a GINGER’S,
 TUNG SHENG YEH, STEVEN C.J. TANG, ALICE
 TANG, KUAN YOKE AKOON aka “WINNIE,” TEO
 SU JIN, BENNY CHEONG

                                          Defendants.


       WHERAS, the above entitled action having duly come on for a bench trial before the

Honorable Gregory H. Woods, U.S.D.J. at the United States District Courthouse for the Southern

District of New York, at the courthouse located at 500 Pearl Street, New York, New York 10007

on the 20th and 21st day of July, 2020, and upon the Decision and Order of the U.S.D.J. GREGORY

H. WOODS, issued on the 23rd day of July, 2020, granting judgment for Plaintiffs ENG BOCK

CHIA, RUI GUI WU, YUE MING LIN, GRACE WU, CINDY LIN, XIN QIANG YU, GUI

XIANG DONG, CHIN KOK HING, WAI HO NG, and JIANWEI XU against Defendants 520

ASIAN RESTAURANT CORP. d/b/a CHEF YU, 5127 RESTAURANT CORP. d/b/a

GINGER’S, TUNG SHENG YEH, KUAN YOKE AKOON, BENNY CHEONG, TEO SU JIN,

and STEVEN C.J. TANG, and finding Defendants 520 ASIAN RESTAURANT CORP. d/b/a

CHEF YU, 5127 RESTAURANT CORP. d/b/a GINGER’S, TUNG SHENG YEH, KUAN YOKE

AKOON, BENNY CHEONG, TEO SU JIN, and STEVEN C.J. TANG jointly and severally liable

for reasonable attorneys’ fees and costs, and upon the Decision and Order of the U.S.D.J.
        Case 1:17-cv-05885-GHW Document 140 Filed 08/28/20 Page 2 of 12




GREGORY H. WOODS, issued on the 28th day of August, 2020, granting Plaintiffs’ motion for

attorneys’ fees and costs;

        Now on the submission of Plaintiffs ENG BOCK CHIA, RUI GUI WU, YUE MING LIN,

GRACE WU, CINDY LIN, XIN QIANG YU, GUI XIANG DONG, CHIN KOK HING, WAI HO

NG, and JIANWEI XU, by and through their attorneys, Virginia & Ambinder, LLP and TakeRoot

Justice, for entry of a Judgment, it is:

        ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor of

Plaintiff ENG BOCK CHIA, against Defendants 520 ASIAN RESTAURANT CORP. d/b/a CHEF

YU, located at 520 8th Avenue, New York, N.Y. 10018, 5127 RESTAURANT CORP. d/b/a

GINGER’S, located at 512 7th Avenue, New York, N.Y. 10018, TUNG SHENG YEH also known

as “Peter Yeh” and “Tung Yeh,” KUAN YOKE AKOON also known as “Winnie Liew” and

“Winnie Kuan Akoon,” BENNY CHEONG also known as “Oon Chin Cheong” and “Cheong Oon

Chin,” and TEO SU JIN also known as “Su Jin Teo,” jointly and severally for unpaid minimum

and overtime wages in the amount of $55,994.30, unpaid spread of hours in the amount of

$5,118.25, and unpaid uniform maintenance in the amount of $2,494.95, for total unpaid wage

damages in the amount of $63,607.50, plus interest from March 17, 2014 in the amount of

$36,785.27 , plus liquidated damages in the amount of $63,607.50, plus unreimbursed uniform

costs in the amount of $696.26, plus damages for failure to provide wages statements in the amount

of $5,000.00 , for total damages in the amount of $169,696.53; and against Defendants 520 ASIAN

RESTAURANT CORP. d/b/a CHEF YU, located at 520 8th Avenue, New York, N.Y. 10018, 5127

RESTAURANT CORP. d/b/a GINGER’S, located at 512 7th Avenue, New York, N.Y. 10018,

TUNG SHENG YEH also known as “Peter Yeh” and “Tung Yeh,” KUAN YOKE AKOON also

known as “Winnie Liew” and “Winnie Kuan Akoon,” BENNY CHEONG also known as “Oon




                                           -2-
       Case 1:17-cv-05885-GHW Document 140 Filed 08/28/20 Page 3 of 12




Chin Cheong” and “Cheong Oon Chin,” and STEVEN C.J. TANG also known as “Steven Tang,”

jointly and severally for unpaid minimum and overtime wages in the amount of $1,860.00, unpaid

spread of hours in the amount of $725.00, and unpaid uniform maintenance in the amount of

$237.40, for total unpaid wage damages in the amount of $2,822.40, plus interest from January

5, 2017 in the amount of $916.07, plus liquidated damages in the amount of $2,822.40, plus

unreimbursed uniform costs in the amount of $47.55, for total damages in the amount of $6,608.42;

       ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor of

Plaintiff RUI GUI WU, against Defendants 520 ASIAN RESTAURANT CORP. d/b/a CHEF YU,

located at 520 8th Avenue, New York, N.Y. 10018, 5127 RESTAURANT CORP. d/b/a

GINGER’S, located at 512 7th Avenue, New York, N.Y. 10018, TUNG SHENG YEH also known

as “Peter Yeh” and “Tung Yeh,” KUAN YOKE AKOON also known as “Winnie Liew” and

“Winnie Kuan Akoon,” BENNY CHEONG also known as “Oon Chin Cheong” and “Cheong Oon

Chin,” and TEO SU JIN also known as “Su Jin Teo,” jointly and severally for unpaid minimum

and overtime wages in the amount of $56,197.14, unpaid spread of hours in the amount of

$4,960.50, and unpaid uniform maintenance in the amount of $2,489.00, for total unpaid wage

damages in the amount of $63,646.64, plus interest from March 17, 2014 in the amount of

$36,803.91, plus liquidated damages in the amount of $63,646.64, plus unreimbursed uniform

costs in the amount of $689.69, plus damages for failure to provide wages statements in the amount

of $5,000.00, for total damages in the amount of $169,786.89 ; and against Defendants 520 ASIAN

RESTAURANT CORP. d/b/a CHEF YU, located at 520 8th Avenue, New York, N.Y. 10018, 5127

RESTAURANT CORP. d/b/a GINGER’S, located at 512 7th Avenue, New York, N.Y. 10018,

TUNG SHENG YEH also known as “Peter Yeh” and “Tung Yeh,” KUAN YOKE AKOON also

known as “Winnie Liew” and “Winnie Kuan Akoon,” BENNY CHEONG also known as “Oon




                                           -3-
       Case 1:17-cv-05885-GHW Document 140 Filed 08/28/20 Page 4 of 12




Chin Cheong” and “Cheong Oon Chin,” and STEVEN C.J. TANG also known as “Steven Tang,”

jointly and severally for unpaid minimum and overtime wages in the amount of $1,814.25, unpaid

spread of hours in the amount of $755.00 , and unpaid uniform maintenance in the amount of

$252.50, for total unpaid wage damages in the amount of $2,821.75, plus interest from January

18, 2017 in the amount of $908.99, plus liquidated damages in the amount of $2,821.75, plus

unreimbursed uniform costs in the amount of $57.17, for total damages in the amount of $6,609.67;

       ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor of

Plaintiff YUE MING LIN, against Defendants 520 ASIAN RESTAURANT CORP. d/b/a CHEF

YU, located at 520 8th Avenue, New York, N.Y. 10018, 5127 RESTAURANT CORP. d/b/a

GINGER’S, located at 512 7th Avenue, New York, N.Y. 10018, TUNG SHENG YEH also known

as “Peter Yeh” and “Tung Yeh,” KUAN YOKE AKOON also known as “Winnie Liew” and

“Winnie Kuan Akoon,” BENNY CHEONG also known as “Oon Chin Cheong” and “Cheong Oon

Chin,” and TEO SU JIN also known as “Su Jin Teo,” jointly and severally for unpaid minimum

and overtime wages in the amount of $61,089.82, unpaid spread of hours in the amount of

$5,221.75, and unpaid uniform maintenance in the amount of $2,622.75, for total unpaid wage

damages in the amount of $68,934.32, plus interest from March 17, 2014 in the amount of

$40,786.92 , plus liquidated damages in the amount of $68,934.32, plus unreimbursed uniform

costs in the amount of $2,364.66, plus damages for failure to provide wages statements in the

amount of $5,000.00, for total damages in the amount of $186,020.21; and against Defendants 520

ASIAN RESTAURANT CORP. d/b/a CHEF YU, located at 520 8th Avenue, New York, N.Y.

10018, 5127 RESTAURANT CORP. d/b/a GINGER’S, located at 512 7th Avenue, New York,

N.Y. 10018, TUNG SHENG YEH also known as “Peter Yeh” and “Tung Yeh,” KUAN YOKE

AKOON also known as “Winnie Liew” and “Winnie Kuan Akoon,” BENNY CHEONG also




                                           -4-
       Case 1:17-cv-05885-GHW Document 140 Filed 08/28/20 Page 5 of 12




known as “Oon Chin Cheong” and “Cheong Oon Chin,” and STEVEN C.J. TANG also known as

“Steven Tang,” jointly and severally for unpaid minimum and overtime wages in the amount of

$970.25, unpaid spread of hours in the amount of $334.00, and unpaid uniform maintenance in the

amount of $115.80 , for total unpaid wage damages in the amount of $1,420.05, plus interest from

January 19, 2017 in the amount of $510.26 , plus liquidated damages in the amount of $1,420.05,

plus unreimbursed uniform costs in the amount of $196.03 , for total damages in the amount of

$3,546.39;

       ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor of

Plaintiff JIAN WEI XU, against Defendants 520 ASIAN RESTAURANT CORP. d/b/a CHEF

YU, located at 520 8th Avenue, New York, N.Y. 10018, 5127 RESTAURANT CORP. d/b/a

GINGER’S, located at 512 7th Avenue, New York, N.Y. 10018, TUNG SHENG YEH also known

as “Peter Yeh” and “Tung Yeh,” KUAN YOKE AKOON also known as “Winnie Liew” and

“Winnie Kuan Akoon,” BENNY CHEONG also known as “Oon Chin Cheong” and “Cheong Oon

Chin,” and TEO SU JIN also known as “Su Jin Teo,” jointly and severally for unpaid minimum

and overtime wages in the amount of $43,778.02, unpaid spread of hours in the amount of

$3,320.50, and unpaid uniform maintenance in the amount of $1,671.70 , for total unpaid wage

damages in the amount of $48,770.22, plus interest from June 9, 2013 in the amount of

$31,629.99, plus liquidated damages in the amount of $48,770.22, plus unreimbursed uniform

costs in the amount of $557.67, plus damages for failure to provide wages statements in the amount

of $5,000.00, for total damages in the amount of $134,728.10 ;

       ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor of

Plaintiff XIN QIANG YU, against Defendants 520 ASIAN RESTAURANT CORP. d/b/a CHEF

YU, located at 520 8th Avenue, New York, N.Y. 10018, 5127 RESTAURANT CORP. d/b/a




                                           -5-
       Case 1:17-cv-05885-GHW Document 140 Filed 08/28/20 Page 6 of 12




GINGER’S, located at 512 7th Avenue, New York, N.Y. 10018, TUNG SHENG YEH also known

as “Peter Yeh” and “Tung Yeh,” KUAN YOKE AKOON also known as “Winnie Liew” and

“Winnie Kuan Akoon,” BENNY CHEONG also known as “Oon Chin Cheong” and “Cheong Oon

Chin,” and TEO SU JIN also known as “Su Jin Teo,” jointly and severally for unpaid minimum

and overtime wages in the amount of $39,971.88, unpaid spread of hours in the amount of

$3,313.25, and unpaid uniform maintenance in the amount of $2,168.55, for total unpaid wage

damages in the amount of $45,453.68, plus interest from March 17, 2014 in the amount of

$26,249.99 plus liquidated damages in the amount of $45,453.68, plus unreimbursed uniform costs

in the amount of $433.52, plus damages for failure to provide wages statements in the amount of

$5,000.00, for total damages in the amount of $122,590.87; and against Defendants 520 ASIAN

RESTAURANT CORP. d/b/a CHEF YU, located at 520 8th Avenue, New York, N.Y. 10018, 5127

RESTAURANT CORP. d/b/a GINGER’S, located at 512 7th Avenue, New York, N.Y. 10018,

TUNG SHENG YEH also known as “Peter Yeh” and “Tung Yeh,” KUAN YOKE AKOON also

known as “Winnie Liew” and “Winnie Kuan Akoon,” BENNY CHEONG also known as “Oon

Chin Cheong” and “Cheong Oon Chin,” and STEVEN C.J. TANG also known as “Steven Tang,”

jointly and severally for unpaid minimum and overtime wages in the amount of $2,000.22, unpaid

spread of hours in the amount of $333.00, and unpaid uniform maintenance in the amount of

$401.95, for total unpaid wage damages in the amount of $2,735.17, plus interest from June 29,

2017 in the amount of $785.03, plus liquidated damages in the amount of $2,735.17plus

unreimbursed uniform costs in the amount of $108.72, for total damages in the amount of

$6,364.09;

       ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor of

Plaintiff WAI HO NG, against Defendants 520 ASIAN RESTAURANT CORP. d/b/a CHEF YU,




                                          -6-
       Case 1:17-cv-05885-GHW Document 140 Filed 08/28/20 Page 7 of 12




located at 520 8th Avenue, New York, N.Y. 10018, 5127 RESTAURANT CORP. d/b/a

GINGER’S, located at 512 7th Avenue, New York, N.Y. 10018, TUNG SHENG YEH also known

as “Peter Yeh” and “Tung Yeh,” KUAN YOKE AKOON also known as “Winnie Liew” and

“Winnie Kuan Akoon,” BENNY CHEONG also known as “Oon Chin Cheong” and “Cheong Oon

Chin,” and TEO SU JIN also known as “Su Jin Teo,” jointly and severally for unpaid minimum

and overtime wages in the amount of $13,938.46, unpaid spread of hours in the amount of $810.25,

and unpaid uniform maintenance in the amount of $1,523.15, for total unpaid wage damages in

the amount of $16,271.86, plus interest from March 16, 2015 in the amount of $7,958.01, plus

liquidated damages in the amount of $16,271.86, plus unreimbursed uniform costs in the amount

of $228.22, plus damages for failure to provide wages statements and notices in the amount of

$10,000.00, for total damages in the amount of $50,729.94; and against Defendants 520 ASIAN

RESTAURANT CORP. d/b/a CHEF YU, located at 520 8th Avenue, New York, N.Y. 10018, 5127

RESTAURANT CORP. d/b/a GINGER’S, located at 512 7th Avenue, New York, N.Y. 10018,

TUNG SHENG YEH also known as “Peter Yeh” and “Tung Yeh,” KUAN YOKE AKOON also

known as “Winnie Liew” and “Winnie Kuan Akoon,” BENNY CHEONG also known as “Oon

Chin Cheong” and “Cheong Oon Chin,” and STEVEN C.J. TANG also known as “Steven Tang,”

jointly and severally for unpaid minimum and overtime wages in the amount of $188.25, unpaid

spread of hours in the amount of $63.00, and unpaid uniform maintenance in the amount of

$40.10 , for total unpaid wage damages in the amount of $291.35, plus interest from November

14, 2016 in the amount of $98.42, plus liquidated damages in the amount of $291.35, plus

unreimbursed uniform costs in the amount of $4.99, for total damages in the amount of $686.11;

       ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor of

Plaintiff GUI XIANG DONG, against Defendants 520 ASIAN RESTAURANT CORP. d/b/a




                                          -7-
       Case 1:17-cv-05885-GHW Document 140 Filed 08/28/20 Page 8 of 12




CHEF YU, located at 520 8th Avenue, New York, N.Y. 10018, 5127 RESTAURANT CORP. d/b/a

GINGER’S, located at 512 7th Avenue, New York, N.Y. 10018, TUNG SHENG YEH also known

as “Peter Yeh” and “Tung Yeh,” KUAN YOKE AKOON also known as “Winnie Liew” and

“Winnie Kuan Akoon,” BENNY CHEONG also known as “Oon Chin Cheong” and “Cheong Oon

Chin,” and TEO SU JIN also known as “Su Jin Teo,” jointly and severally for unpaid minimum

and overtime wages in the amount of $13,804.48, unpaid spread of hours in the amount of

$1,786.50, and unpaid uniform maintenance in the amount of $706.80, for total unpaid wage

damages in the amount of $16,297.78, plus interest from September 30, 2013 in the amount of

$10,318.37, plus liquidated damages in the amount of $16,297.78, plus unreimbursed uniform

costs in the amount of $521.64, plus damages for failure to provide wages statements and notices

in the amount of $5,000.00, for total damages in the amount of $48.435.58;

       ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor of

Plaintiff CHIN KOK HING, against Defendants 520 ASIAN RESTAURANT CORP. d/b/a CHEF

YU, located at 520 8th Avenue, New York, N.Y. 10018, 5127 RESTAURANT CORP. d/b/a

GINGER’S, located at 512 7th Avenue, New York, N.Y. 10018, TUNG SHENG YEH also known

as “Peter Yeh” and “Tung Yeh,” KUAN YOKE AKOON also known as “Winnie Liew” and

“Winnie Kuan Akoon,” BENNY CHEONG also known as “Oon Chin Cheong” and “Cheong Oon

Chin,” and TEO SU JIN also known as “Su Jin Teo,” jointly and severally for unpaid minimum

and overtime wages in the amount of $53,283.56, unpaid spread of hours in the amount of

$4,300.00, and unpaid uniform maintenance in the amount of $2,544.25 , for total unpaid wage

damages in the amount of $60,127.81, plus interest from March 17, 2014 in the amount of

$34,734.58 , plus liquidated damages in the amount of $60,127.81, plus unreimbursed uniform

costs in the amount of $591.16, plus damages for failure to provide wages statements in the amount




                                           -8-
       Case 1:17-cv-05885-GHW Document 140 Filed 08/28/20 Page 9 of 12




of $5,000.00, for total damages in the amount of $160,581.36; and against Defendants 520 ASIAN

RESTAURANT CORP. d/b/a CHEF YU, located at 520 8th Avenue, New York, N.Y. 10018, 5127

RESTAURANT CORP. d/b/a GINGER’S, located at 512 7th Avenue, New York, N.Y. 10018,

TUNG SHENG YEH also known as “Peter Yeh” and “Tung Yeh,” KUAN YOKE AKOON also

known as “Winnie Liew” and “Winnie Kuan Akoon,” BENNY CHEONG also known as “Oon

Chin Cheong” and “Cheong Oon Chin,” and STEVEN C.J. TANG also known as “Steven Tang,”

jointly and severally for unpaid minimum and overtime wages in the amount of $2,166.50, unpaid

spread of hours in the amount of $237.00, and unpaid uniform maintenance in the amount of

$269.40, for total unpaid wage damages in the amount of $2,672.90, plus interest from

January 16, 2017 in the amount of $861.08, plus liquidated damages in the amount of

$2,672.90, plus unreimbursed uniform costs in the amount of $46.85, for total damages in

the amount of $6,253.73;

       ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor of

Plaintiff GRACE WU, against Defendants 520 ASIAN RESTAURANT CORP. d/b/a CHEF YU,

located at 520 8th Avenue, New York, N.Y. 10018, 5127 RESTAURANT CORP. d/b/a

GINGER’S, located at 512 7th Avenue, New York, N.Y. 10018, TUNG SHENG YEH also known

as “Peter Yeh” and “Tung Yeh,” KUAN YOKE AKOON also known as “Winnie Liew” and

“Winnie Kuan Akoon,” BENNY CHEONG also known as “Oon Chin Cheong” and “Cheong Oon

Chin,” and TEO SU JIN also known as “Su Jin Teo,” jointly and severally for unpaid minimum

and overtime wages in the amount of $24,862.00, unpaid spread of hours in the amount of

$2,247.50, and unpaid uniform maintenance in the amount of $558.00, for total unpaid wage

damages in the amount of $27,667.50, plus interest from March 24, 2012 in the amount of

$20,905.26, plus liquidated damages in the amount of $27,667.50, plus unreimbursed uniform




                                          -9-
       Case 1:17-cv-05885-GHW Document 140 Filed 08/28/20 Page 10 of 12




costs in the amount of $193.97 , plus damages for failure to provide wages statements in the

amount of $2,500.00, for total damages in the amount of $78,934.24 ;

       ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor of

Plaintiff CINDY LIN, against Defendants 520 ASIAN RESTAURANT CORP. d/b/a CHEF YU,

located at 520 8th Avenue, New York, N.Y. 10018, 5127 RESTAURANT CORP. d/b/a

GINGER’S, located at 512 7th Avenue, New York, N.Y. 10018, TUNG SHENG YEH also known

as “Peter Yeh” and “Tung Yeh,” KUAN YOKE AKOON also known as “Winnie Liew” and

“Winnie Kuan Akoon,” BENNY CHEONG also known as “Oon Chin Cheong” and “Cheong Oon

Chin,” and TEO SU JIN also known as “Su Jin Teo,” jointly and severally for unpaid minimum

and overtime wages in the amount of $4,599.93, and unpaid spread of hours in the amount of

$11,790.00, for total unpaid wage damages in the amount of $16,389.93, plus interest from April

9, 2014 in the amount of $9,282.99 plus liquidated damages in the amount of $16,389.93, plus

damages for failure to provide wages statements and notices in the amount of $10,000.00, for total

damages in the amount of $52,062.85; and against Defendants 520 ASIAN RESTAURANT

CORP. d/b/a CHEF YU, located at 520 8th Avenue, New York, N.Y. 10018, 5127 RESTAURANT

CORP. d/b/a GINGER’S, located at 512 7th Avenue, New York, N.Y. 10018, TUNG SHENG

YEH also known as “Peter Yeh” and “Tung Yeh,” KUAN YOKE AKOON also known as “Winnie

Liew” and “Winnie Kuan Akoon,” BENNY CHEONG also known as “Oon Chin Cheong” and

“Cheong Oon Chin,” and STEVEN C.J. TANG also known as “Steven Tang,” jointly and severally

for unpaid minimum and overtime wages and back wages in the amount of $8,611.11, unpaid

spread of hours in the amount of $2,412.00, for total unpaid wage damages in the amount of

$11,023.11, plus interest from June 17, 2017 in the amount of $3,076.81, plus liquidated damages




                                           -10-
       Case 1:17-cv-05885-GHW Document 140 Filed 08/28/20 Page 11 of 12




in the amount of $11,023.11, plus damages for retaliation in the amount of $20,000.00, for total

damages in the amount of $45,123.04;

       ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor of

TakeRoot Justice, located at 123 William St., 16th Floor; New York, NY 10038, against

Defendants 520 ASIAN RESTAURANT CORP. d/b/a CHEF YU, located at 520 8th Avenue, New

York, N.Y. 10018, 5127 RESTAURANT CORP. d/b/a GINGER’S, located at 512 7th Avenue,

New York, N.Y. 10018, TUNG SHENG YEH also known as “Peter Yeh” and “Tung Yeh,” KUAN

YOKE AKOON also known as “Winnie Liew” and “Winnie Kuan Akoon,” BENNY CHEONG

also known as “Oon Chin Cheong” and “Cheong Oon Chin,” TEO SU JIN also known as “Su Jin

Teo,” and STEVEN C.J. TANG also known as “Steven Tang,” jointly and severally for attorneys’

fees in the total amount of $45,550.00; and

       ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor of

Virginia & Ambinder, LLP, located at 40 Broad Street, 7th Floor, New York, New York 1004,

against Defendants 520 ASIAN RESTAURANT CORP. d/b/a CHEF YU, located at 520 8th

Avenue, New York, N.Y. 10018, 5127 RESTAURANT CORP. d/b/a GINGER’S, located at 512

7th Avenue, New York, N.Y. 10018, TUNG SHENG YEH also known as “Peter Yeh” and “Tung

Yeh,” KUAN YOKE AKOON also known as “Winnie Liew” and “Winnie Kuan Akoon,” BENNY

CHEONG also known as “Oon Chin Cheong” and “Cheong Oon Chin,” TEO SU JIN also known

as “Su Jin Teo,” and STEVEN C.J. TANG also known as “Steven Tang,” jointly and severally for




                                              -11-
      Case 1:17-cv-05885-GHW Document 140 Filed 08/28/20 Page 12 of 12




attorneys’ fees in the amount of $298,347.50, costs in the amount of $30,476.89, for a total of

$328,824.39.


SO ORDERED.

 Dated: August 28, 2020                          _____________________________________
 New York, New York                                       GREGORY H. WOODS
                                                        United States District Judge




                                          -12-
